Citation Nr: 0410620	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
bilateral tinnitus, to include the issue of entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from July 1942 until 
December 1945.

This matter comes before the Board of Veteran's Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, 
which denied separate 10 percent evaluations for each ear for the 
appellant's bilateral tinnitus.

The appellant did not request a hearing in this case.


FINDING OF FACT

The appellant's service-connected bilateral tinnitus is manifested 
by constant ringing in both ears.


CONCLUSION OF LAW

The claim for assignment of a higher disability rating, to include 
separate compensable ratings for each ear, for the condition of 
bilateral tinnitus is both without legal merit and not provided 
for under the applicable rating criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2003); 
68 Fed. Reg. 25,822 (May 14, 2003); VAOPGCPREC 2-2003; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, however, the RO informed the appellant that his 
claim was denied because under applicable VA law he is not 
eligible to receive the benefits sought on appeal.  In a case such 
as this, where the pertinent facts are not in dispute and the law 
is dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the VCAA is 
not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, as detailed below, the Board has decided the appeal 
on the current record without any further consideration of the 
VCAA, and will deny the appellant's claim solely because of a lack 
of entitlement under the law.


II.  Entitlement to a Higher Rating, Including Entitlement to 
Separate Compensable Ratings for Bilateral Tinnitus

Service connection for bilateral tinnitus was granted in June 
2001.  The appellant's disability was evaluated as 10 percent 
disabling and given retroactive effect as of December 29, 2000, 
the date of his original claim for such condition.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 2002).  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the appellant's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 (2003).  
Since the appellant appealed the initial rating assigned for his 
tinnitus disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on appeal, 
i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

It is also necessary to evaluate the disability from the point of 
view of the appellant working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the extent 
of the disability in the appellant's favor.  38 C.F.R. § 4.3 
(2003).  If there is a question as to which evaluation to apply to 
the appellant's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The medical evidence of record establishes that the appellant's 
tinnitus is bilateral and constant in nature.

Under the current schedular criteria, Diagnostic Code 6260, a 10 
percent evaluation is warranted for tinnitus that is recurrent.  
The maximum disability rating available under this code is 10 
percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002). 

Effective June 13, 2003, the provisions of Diagnostic Code 6260 
were amended to add a note specifying that raters are to "[a]ssign 
only a single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note (2) (2003), as added by 68 Fed. 
Reg. 25,822 (May 14, 2003).  In most situations where a law or 
regulation changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  In this 
case, however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of assigning 
only a single 10 percent evaluation for tinnitus, even where the 
sound is perceived in both ears.  In other words, VA's comments 
merely explained or clarified the Department's intent in providing 
a single 10 percent disability rating under Diagnostic Code 6260.  
In fact, the proposed amendment explicitly stated that no 
substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).  In light of this position taken by the 
Secretary in the Supplementary Comments that accompanied the June 
2003 amendment, the Board finds that the rule merely codified 
existing practice, and the veteran will not be prejudiced by the 
Board proceeding to adjudicate his claim without first providing 
him with the text of the notes added to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

As previously noted, the appellant's bilateral tinnitus is 
currently evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability.  The appellant 
argues that he is entitled to separate 10 percent evaluations for 
each ear, since his tinnitus is bilateral in nature.  He contends 
that 38 C.F.R. § 4.25 requires rating his tinnitus separately for 
each ear, as that provision provides, in pertinent part, that 
"[e]xcept as otherwise provided in this schedule, the disabilities 
arising from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accidents, etc., are to be rated 
separately[,] as are all other disabling conditions, if any."  See 
38 C.F.R. § 4.25(b) (2003).

Initially, the Board notes that it has been VA's policy for 
several years that where tinnitus is to be rated as a disability 
in its own right, only one 10 percent rating is assignable for the 
tinnitus, whether the sound is perceived in one ear, both ears, or 
in the head.  See 67 Fed. Reg. 59,033 (September 19, 2002); 68 
Fed. Reg. 25,822, 25,823 (May 14, 2003).  Moreover, effective June 
13, 2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic Code 
6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  The Board notes that while the 
appellant contends that 38 C.F.R. § 4.25(b) nevertheless 
authorizes the assignment of separate compensable evaluations for 
bilateral tinnitus, VA's Secretary specifically rejected this 
argument in codifying the policy of assigning only a single 
evaluation for bilateral tinnitus.  See 68 Fed. Reg. 25,822, 
25,823 (May 14, 2003) ("...to rate each ear separately would be a 
violation of the principle of 38 C.F.R. § 4.25(b) that a 'single 
disease entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office of 
General Counsel issued a precedential opinion holding that 38 
C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion went on to hold that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic Code 
6260 or any other diagnostic code.  See VAOPGCPREC 2-2003.

Finally, the Board notes that tinnitus is defined as "a noise in 
the ears such as ringing, buzzing, roaring, or clicking."  Smith 
v. Principi, 17 Vet. App. 168, 170 (2003) (emphasis added) 
(quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994)).  Upon consideration of the nature of tinnitus, the Board 
consults the regulation pertaining to Diagnostic Codes, and 
specifically 38 C.F.R. § 4.14 (2003).  The aforementioned section 
expresses a clear intent to avoid pyramiding of disability 
evaluations.  Id.  Although this section is specifically directed 
towards prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this section 
similarly prohibits multiple recoveries for a condition that is 
medically defined as single disability under a single diagnostic 
code.  Otherwise, the clear intent of the regulation to avoid 
pyramiding would be obviated.

In sum, Diagnostic Code 6260, under which the appellant's tinnitus 
is currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that policy, 
VA's Secretary has indicated that 38 C.F.R. § 4.25(b) does not 
allow for the assignment of separate evaluations for bilateral 
tinnitus.  More importantly, VA's Office of General Counsel has 
specifically held that separate ratings for tinnitus for each ear 
may not be assigned under any diagnostic code, even where the 
tinnitus was evaluated under the schedular criteria in effect 
prior to June 10, 1999.  The Board is bound in its decisions by 
the precedent opinions of VA's General Counsel.  See 38 U.S.C.A. § 
7105(c) (West 2002).  Furthermore, the Board concludes that in 
denying separate rating for bilateral tinnitus, its decision is in 
accordance with the clear regulatory intent to avoid pyramiding of 
disability evaluations in appropriate circumstances.  38 C.F.R. § 
4.14 (2003).

The Board is aware of recent holdings by the United States Court 
of Appeals for Veterans Claims in Wanner v. Principi, 17 Vet. App. 
4 (2003), and Smith v. Principi, 17 Vet. App. 168 (2003).  Those 
cases, however, did not hold that separate ratings could be 
assigned for each ear for bilateral tinnitus.  Rather, those cases 
merely stand for the proposition that the Board must provide 
adequate reasons and bases for its decisions, with a discussion of 
the potential applicability of 38 C.F.R. § 4.25(b) to the 
veterans' claim.  The Board has done so in this case, and, for the 
reasons discussed more fully above, finds the arguments of the 
appellant and his representative to be unpersuasive.

Thus, the Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since 38 C.F.R. § 4.87, Diagnostic Code 6260 
currently prohibits assignment of separate evaluations for 
bilateral tinnitus, and as VAOPGCPREC 2-2003 prohibits assignment 
of separate evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the 

veteran's claim for separate compensable evaluations for his 
service-connected bilateral tinnitus.  His claim must therefore be 
denied as legally insufficient.


ORDER

Entitlement to a rating greater than 10 percent, to include 
separate compensable evaluations for bilateral tinnitus, is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



